 

Exhibit 10.1

﻿

﻿

﻿

Picture 4 [thg-20170331xex10_1g001.jpg]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

CHAUCER SYNDICATES LIMITED

﻿

﻿

and

﻿

﻿

﻿

JOHAN SLABBERT

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Service Agreement

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

EPID-#4071682-v1

﻿

﻿

 



--------------------------------------------------------------------------------

 

 

Service Agreement

 

Dated

16 October 2015

Between:

 

﻿

(1)

CHAUCER SYNDICATES LIMITED a company registered in England and Wales under
number 00184915 whose registered office is at Plantation Place,  30 Fenchurch
Street, London,  EC3M 3AD (the "Company");  and

(2)

Johan Slabbert, and referred to as "you" in the course of this Agreement.

﻿

WHEREAS, effective 24 June 2013 you commenced employment with the Company as its
Chief Financial Officer;

﻿

WHEREAS, subject to formal approval by the Company's Board of Directors and any
required U.K. regulatory approvals,  commencing 1 November 2015 you shall serve
as the Company's Chief Executive Officer;  and

﻿

 

﻿

WHEREAS, in connection with the change in your duties and responsibilities,  it
is advisable to amend and restate your service agreement.

﻿

 

﻿

NOW THEREFOR, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows.

﻿

 

1 

Commencement of employment

﻿

 

1.1

Your employment with the Company commenced on 24 June 2013 and shall continue
until either party gives notice to the other in accordance with Clause 14.1.  No
employment with a previous employer is deemed to be continuous with your
employment with the Company.

﻿

 

1.2

You warrant that by entering into this Agreement or any other arrangements with
the Company you are or will not be in  breach of or subject to any express or
implied terms of any contract with, or other obligation to,  any third party
binding on you, including, without limitation, any notice period  or the
provisions of any restrictive covenants or confidentiality obligations arising
out of any employment with any other employer or former employer. You hereby
indemnify and hold harmless the Company against all claims, costs, damages and
expenses which the Company incurs in connection with any claim in relation to
such contract or covenant by which you are so bound or subject.

﻿

 

1.3       

You warrant that at the time of entering into this Agreement you have the right
to work in the United Kingdom and you agree to provide to the Company copies of
all relevant documents in this respect at the request of the Company.  If at any
time during the course of this Agreement you cease to have the right to work in
the United Kingdom the Company may immediately terminate your employment without
payment of compensation.

﻿

 

2 

Job title and duties

﻿

 

2.1        

You shall,  subject to formal approval by the Company's Board of Directors and
any required U.K. regulatory approvals,  serve as Chief Executive Officer or in
any other capacity as you and the Company may agree with effect from 1 November
2015.  The nature of the Company's business may result in changes occurring to
the content of your role from time to time.  You may also be required to carry
out such additional or alternative tasks as may from time to time be reasonably
required of you.

﻿

 

2.2 

The Company reserves the right to appoint any other person to act jointly or in
conjunction with (or in place of you if you are suspended or placed on Garden
Leave (as defined in Clause 13.1) in accordance with the provisions of this
Agreement) you in any position which you may be assigned from time to time.

﻿

 

2.3

You shall:

﻿

 

2.3.1 

faithfully and diligently perform such duties as you are required to undertake from time to
time;

﻿

 



1

--------------------------------------------------------------------------------

 

 

2.3.2

obey the reasonable  and lawful directions of the Company;

﻿

 

2.3.3       

exclusively  devote the whole of your time, skills, ability and attention
 to the business of the Company;

﻿

 

2.3.4    

at all times act in the way you consider in good faith,  most likely to promote
the success of the Company for the benefit of the members as a whole in
accordance with section 172 of the Companies Act 2006;

﻿

 

2.3.5     

perform your services in a professional and competent manner and in co-operation
 with others;

﻿

 

2.3.6    

keep the Company at all times promptly and fully informed (in writing if so
requested) of your conduct of and activities in relation to the business of the
Company and any Group Company and provide such explanations in connection
therewith as the Company may require from time to time including for  the
avoidance of doubt,  any misconduct of other employees or directors or your own;

﻿

 

2.3.7 

comply with the duties set out in Companies Act 2006; and

﻿

 

2.3.8 

comply with the your fiduciary, statutory or common law duties to the Company or any
Group Company.

﻿

 

2.4

You shall at all times comply with and shall not cause the Company or any Group
Company to breach or contravene any and all rules,  regulations and requirements
of any regulatory body, stock exchange, code of conduct or statutory provision
to which you, the Company and/or any Group Company is from time to time subject,
 including,  without limitation,  the UK Listing Authority (including the Model
Code),  the Financial Services and Markets Act 2000, U.K. Bribery Act 2010, any
rules and guidelines of the Prudential Regulation Authority ("PRA"),  Financial
Conduct Authority ("FCA"), and/or the London Stock Exchange and/or Lloyd's of
London  binding on the Company or any Group Company as introduced from time,
 including without limitation the Senior Insurance Managers Regime,  and any
rules, regulations or procedures made by the Company and/or any Group Company
from time to time,  including,  without limitation ,  the Company's Code of
Conduct.

﻿

 

2.5 

You shall at all times comply with and shall not cause the Company or any Group
Company to breach or contravene any and all statutes,  rules,  regulations,
 administrative orders and other requirements to which you,  the Company and/or
any Group Company is from time to time subject,  and which relates to Sanctions.
 "Sanctions"  shall refer to the various restrictions,  limitations,
 prohibitions or other requirements affecting the ability of the Company or any
Group Company to do business with certain individuals, companies, governments or
other persons and shall include,  without limitation,  country specific
sanctions, sectoral sanctions,  financial sanctions,  trade sanctions,
 secondary sanctions and sanctions involving "specially designated nationals"
 or other identified individuals or persons,  which may be imposed by the United
Nations,  the European Union, the United Kingdom,  HMT Treasury or the  United
States (including any administered by the U.S. Department of the Treasury,
Office of Foreign Asset Control (OFAC)). In particular,  note that you may be
deemed a "United States person" for purposes of various sanctions regimes
imposed by the United States and therefore there may be certain proscribed
actions that apply to you in your individual, officer,  managerial and director
capacities that would not otherwise apply to the Company or United Kingdom
citizens or residents acting outside the territorial jurisdiction of the United
States.

﻿

 

2.6        

You shall if and so long as the Company requires and without further
remuneration therefore (except  as otherwise agreed) carry out duties on behalf
of any Group Company and act as a director of any Group Company.

﻿

 

2.7 

The Company may at its sole discretion transfer your employment and assign the
provisions of this Agreement to any Group Company at any time,  including on a
 secondment basis.

﻿

 





2

--------------------------------------------------------------------------------

 

 



2.8 

You understand the obligations placed on the Company under section 228 Companies
Act 2006 and consent to the disclosure of your residential address accordingly.

﻿

 

3

Place  of work

﻿

 

﻿

Your place of work will be at the offices of the Company in the City of London
or such other place of business as the Company may reasonably require.  You may
be required to work outside the United Kingdom from time to time but,  unless
otherwise agreed with the Company, you will not be required to work outside the
United Kingdom for a consecutive period of more than one month.

﻿

 

4

Remuneration

﻿

 

4.1

Your basic salary will be £310,000 per annum less any deductions required by law
and shall be paid in equal  instalments monthly in arrears on or around the
27th of each month. Your basic salary shall accrue from business day to business
day on the basis of 1/260 annual salary.

﻿

 

4.2 

You agree that the Company may deduct from the basic salary or any other sum due
to you (including any pay in lieu of notice) any amounts due to the Company
including, without limitation,  any overpayment of salary,  loan or advance made
to you,  the cost of repairing any damage or loss to the Company's  property
caused by you (and of recovering such costs)  and any sums in respect of Clause
12.7 of this Agreement.

﻿

 

4.3        

Your basic salary shall be reviewed annually at the end of the calendar year and
any resulting changes will be effective from the following April. There is no
obligation on the Company to increase your basic annual salary pursuant to any
such review or otherwise. 

﻿

 

4.4 

The remuneration specified in Clauses 4 and 5 shall be inclusive of any fees to
which you may be entitled as a director of the Company or any Group Company or
of any other Company or any unincorporated body in which you hold the office as
nominee or representative of the Company.

﻿

 

4.5        

Payment of basic salary and bonus (if any) to you shall be made either by the
Company or by a  Group Company and,  if by more than one company,  in such
proportions as the Company may from time to time think fit.

﻿

 

5 

Discretionary bonus and LTl

﻿

 

5.1        

The Company may operate from time to time a non-contractual  discretionary bonus
scheme (the "Chaucer Annual Bonus Scheme").  The Company reserves the right to
amend,  suspend or withdraw the Chaucer Annual Bonus Scheme at any time.

﻿

 

5.2 

Subject to the rules of the Chaucer Annual Bonus Scheme,  the Company at its
sole and absolute discretion and determination may determine whether or not to
declare and pay a discretionary bonus payment to you. Please see the Chaucer
Annual Bonus Scheme rules,  as in effect from time to time,  for further
details.

﻿

 

5.3        

The final decision as to whether any targets have been achieved and the decision
as to whether to award a bonus in any given year,  the amount of such bonus and
when it is paid will be at the discretion of the Company. You acknowledge that
you have no contractual right to receive a bonus until it is declared in writing
in respect of the financial year to which it relates and that you will not
acquire such a right on the basis that during your employment you have received
one or more bonus payments.

﻿

 

5.4

You shall not be entitled to receive a bonus if on the date that the bonus for
the relevant bonus period is declared you are no longer  employed by the Company
(for whatever reason and howsoever caused and whether the termination of your
employment was in breach of contract or otherwise) or any Group Company or you
are under notice of termination of employment (whether such notice was given by
you or the Company) or you are on Garden Leave (as defined below in Clause 13.1)
or you are suspended pursuant to the terms of this Agreement.



3

--------------------------------------------------------------------------------

 

 

﻿

 

5.5

You shall also be eligible to be selected to participate in the Chaucer Long
Term Incentive Plan (LTI). Please see the rules of this scheme, as in effect
from time to time,  for further details.

﻿

 

6

Pension scheme

﻿

 

6.1

You will be automatically enrolled in the Company's defined contribution pension
scheme,  full details of which have been provided to you,  subject to its rules
from time to time in force.  You are able to opt out of this pension scheme.

﻿

 

6.2

The Company reserves the right in its absolute discretion to terminate or change
pension scheme arrangements at any time. Any such termination  or change shall
not constitute a breach of contract.

﻿

 

6.3

There is a contracting-out certificate in force under the Pensions Schemes Act
1993 in respect of your employment.

﻿

 

7

Permanent health insurance scheme

﻿

 

7.1 

You will be automatically enrolled in the Company's permanent health insurance
scheme (the Scheme) at the Company's expense,  subject to:

﻿

 

   

(a)

the terms of the Scheme, as amended from time to time;

﻿

 

 

﻿

(b)

the  rules or insurance policy of the relevant  insurance  provider,  as amended
 from time to time; and

﻿

 

 

﻿

(c)   

you satisfying the normal underwriting requirements of the relevant insurance
provider of the Scheme and the premium being at a rate which the Company in its
sole and absolute discretion considers reasonable.

﻿

 

 

7.2 

The Company shall only be obliged to make payments to you under the Scheme if it
has received payment from the insurance provider for that purpose.

﻿

 

7.3        

If the insurance provider refuses for any reason to provide permanent health
insurance benefit to you, the Company shall not be liable  to provide to you any
replacement benefit of the same or similar kind or to pay any compensation in
 lieu of such benefit or to make any representations to the insurer  on your
behalf and you shall have no claim against the Company in respect of that
benefit.

﻿

 

7.4 

If you are receiving benefits under the Company's permanent health insurance
scheme the Company shall be entitled to appoint a successor to you to perform
all or any of the duties required of you under the terms hereunder and your
duties shall be amended accordingly.

﻿

 

8

Other benefits

﻿

 

﻿

You are entitled to the following benefits provided at the Company's expense:

﻿

(a)

Death in service of 4 x basic salary;

﻿

(b)

Private medical cover;

﻿

(c)

Cycle scheme;

﻿

(d)

Childcare vouchers;

﻿

(e)

Eye care vouchers;

﻿

(f)

GP Medical scheme; and

﻿

(g)

Share Incentive Plan (SIP)

﻿

 

 

﻿

Please see the Staff Handbook for further details.

﻿

 



4

--------------------------------------------------------------------------------

 

 

8.2 

The Company  reserves the right
  to terminate any or all of the schemes referred to in Clauses 5
 to 8 or to amend them at any time.

﻿

 

8.3

All insured benefits are subject to the policy terms and conditions upon which
they are incepted or renewed and to you and, if appropriate,  your spouse and/or
long term partner (which,  for the purposes of this Clause,  means an unmarried
person of either sex who,  whilst not related to you by birth or marriage, has
been in a committed relationship of mutual caring with you for at least a year
and who shares your principal place of residence and intends to do so
indefinitely)  and/or dependant children meeting the underwriting criteria
acceptable to the Company. In the event that an insurer of any insured benefit
under this Agreement does not meet a claim made by you or on your behalf, then
you shall have no claim against the Company in respect of that insured benefit.

﻿

 

9 

Expenses

﻿

 

﻿

The Company shall reimburse all reasonable out of pocket expenses properly
incurred by you in  the performance of the duties under this Agreement including
travelling, subsistence and entertainment expenses provided you follow the
Company's guidelines/allowances in force at the relevant time and provided that
you shall,  where reasonably practicable,  provide the Company with vouchers,
 invoices or such other evidence of such expenses as the Company may reasonably
require.

﻿

 

10 

Hours of work

﻿

 

10.1   

Your normal working hours are Monday to Friday from 9.30am to 5.30pm on each
working day with one hour for lunch.  If you work less than normal full time
hours your holiday entitlement (including public and I  or bank holidays) will
be calculated in direct proportion to the hours you have worked.  From time to
time you may be required to work such other hours as the Company considers
reasonably necessary for you to perform your duties. No further remuneration is
payable in respect of such other hours

﻿

 

10.2     

By entering into this Agreement you confirm that, for the purposes of the
Working Time Regulations 1998,  you agree to work in excess of 48 hours per week
if and when required.  You may vary these additional hours by giving three
months' notice in writing to Human Resources.

﻿

 

10.3 

You must devote the whole of your time,  attention and abilities during your
hours of work for the Company to your duties for the Company and its Group
Companies. During your employment, you may not outside the hours you work for
us,  without prior written consent,  be directly or indirectly involved in any
other business or employment. We will not,  however, unreasonably withhold
permission and will take account of the number of hours that you work for us and
the nature of the work with us.

﻿

 

11 

Holidays

﻿

 

11.1        

In addition  to  the   usual public  holidays  you will be  entitled  to
 30 working  days'  paid holiday in each calendar year.

﻿

 

11.2      

Holidays may only be taken at such time or times as are approved beforehand by
the Company. You must give reasonable  notice of proposed holiday dates by
completing the Company's standard holiday form which must be signed off in
advance by the Company.

﻿

 

11.3 

The holiday year runs  from 1 January to 31 December.  With the agreement of
 the Company you may carry forward up to 5 days untaken holiday into the next
holiday year, which all must be taken by the end of the following calendar year
or will be forfeited and no payment will be made in respect of any days so
forfeited.  You will not generally be permitted to take more than 10 consecutive
working days'  holiday at any one time.

﻿

 



5

--------------------------------------------------------------------------------

 

 

11.4 

Upon termination of your employment you will receive pay in lieu of accrued but
untaken holiday and the Company may deduct an appropriate sum in respect of days
taken in excess of your pro rata entitlement from your final  remuneration on
the basis that one day's holiday will be calculated as 1/260ths of your basic
annual  salary.

﻿

 

11.5     

In the event that notice of termination of this Agreement is served by either
party,  the Company may require you to take any accrued but untaken holiday
during this notice period (whether or not you are on Garden Leave (as defined
below in Clause 13.1  )).

﻿

 

11.6        

During any continuous period of absence due to sickness or injury of one month
or more you shall not accrue holiday under this Agreement and your entitlement
under clause 11 .1 for the holiday year in which such absence takes place shall
be reduced pro rata save that it shall not  fall below your statutory
entitlement under the Working Time Regulations 1998.

﻿

 

11.7

Further provisions in relation  to holiday, in particular as to
unpaid   holiday  and  cash exchange for holiday, are set out in the Staff
Handbook.

﻿

 

12 

Sickness and other absence

﻿

 

12.1 

If you are unable to attend at work by reason of sickness or injury or any
unauthorised reason you must inform the Company as soon as possible on the first
day of absence (and in any event not later than 10.00 am on the first day of
absence) and,  in the case of absence of uncertain duration,  you must keep the
Company regularly informed of the reason for your continued absence and your
likely date of return. You are expected to observe this rule very strictly since
failure to do so entitles the Company to stop payment in respect of each day you
fail to notify the  Company.

﻿

 

12.2     

If your absence, due to sickness or injury,  is for less than seven  days
(whether  or not working days),  on your return to work you are required to
immediately complete a self-certification form available from the Company.  If
your absence continues for more than seven consecutive days (whether  or not
working days) you must provide the Company with  a  doctor's certificate from
the seventh consecutive day of sickness or injury. This doctor's certificate
must be provided to the Company promptly following the seventh consecutive day
of absence. If illness continues after the expiry of the first certificate,
 further certificates must be provided promptly to cover the whole period of
absence.

﻿

 

12.3 

For  the  purposes  of the Statutory  Sick Pay  scheme  the  agreed  'qualifying
 days'  are Monday to Friday.

﻿

 

12.4

Subject  to your compliance with the Company's sickness absence procedures (as
amended from time to time), the  Company will pay full salary and contractual
benefits during any period of absence due to sickness or injury for up to an
aggregate of 3 months in any 52 week period (whether  such absence is continuous
or intermittent in any calendar year).  Such payment shall be inclusive of any
Statutory Sick Pay due in accordance with applicable legislation in force at the
time of absence (less any other statutory benefits applicable to you).
 Thereafter,  the Company shall pay Statutory Sick Pay or equivalent benefit up
to 28 weeks to which you may be entitled subject to your compliance with the
appropriate rules.  Thereafter,  you will be required to claim
incapacity benefit.

﻿

 

12.5 

Whether absent from work or not, you may be required to undergo a  medical
examination by a Company doctor.  You authorise the medical practitioner to
disclose and discuss with the Company any report prepared as a result of any
such examination pursuant to the Access to Medical Reports Act 1988.  The
Company has the right to postpone your return to work (and the continuance and
reinstatement of your normal pay,  if appropriate) until the medical
practitioner has confirmed that you are fit to perform your duties.

﻿

 



6

--------------------------------------------------------------------------------

 

 

12.6     

The payment of sick pay in accordance with this Clause 12 is without prejudice
to the Company's right to terminate this Agreement prior to the expiry of your
right to payments irrespective of the provisions of any outstanding or
prospective entitlement to pay in accordance with Clause 12.4,  private medical
insurance,  permanent health insurance or long term disability benefits.  The
Company will not be liable for any loss arising from such termination.

﻿

 

12.7      

If  your  absence  shall be  occasioned  by
the  actionable  negligence  of  a  third party  in respect of which damages are
recoverable, you shall:

﻿

 

12.7.1   

forthwith notify the Company of all the relevant circumstances and of any claim,
compromise,  settlement or judgment made or awarded in connection therewith;

﻿

 

12.7.2   

if the Company  so requires, refund to the Company  such  sum  as the
Company  may determine, not exceeding the lesser of:

﻿

 



(a)

the  amount of damages recovered by you under such compromise, settlement or
judgment; and

﻿

(b)

the sums advanced to you in respect of the period of incapacity.

﻿

 

 

12.8 

Further provisions in relation to sickness are set out in the Staff Handbook.

﻿

 

13 

Garden leave

﻿

 

13.1 

The Company reserves the right to require that you do not attend the Company
premises or have contact with other staff,  clients,  agents,  ceding companies,
 brokers, representatives and suppliers of the Company or any Group Company for
such period as the Company feels is reasonable.  This includes any period or
part of any period during which you are serving notice as set out in Clause 14
below (referred to in this Agreement as "Garden Leave").

﻿

 

13.2 

You will continue to owe all other duties and obligations (whether express or
implied including fidelity and good faith) during such period  of Garden Leave.
During any period of Garden Leave you shall continue to receive full pay and
benefits excluding any bonus.

﻿

 

13.3     

In the event that you are placed on Garden Leave the Company is entitled to
provide you with no duties or such duties as the Company shall in its absolute
discretion determine. Further the Company may announce to employees, clients,
other third parties, and within Lloyd's of London that you have been given
notice of termination or that you have resigned as appropriate. By placing you
on Garden Leave, the Company will not be in breach of this Agreement or any
implied duty of any kind whatsoever nor will you have any claim against the
Company in respect of any such action.

﻿

 

13.4 

During any period of Garden Leave you will keep the Company informed of your
whereabouts and remain readily contactable and available for work.  In the event
that you are not available for work having been requested and having been given
reasonable notice (in the Company's opinion) by the Company to do so,  you will,
 notwithstanding any other provision of this Agreement,  forfeit any right to
salary and contractual benefits.

﻿

 

13.5

During any period of Garden Leave the Company may require you to deliver up any
Confidential Information or property of the Company and upon instruction,
 delete any emails,  spreadsheets or other Confidential Information and refrain
from accessing the computer or other similar data system of the Company and you
will confirm your compliance with this Clause 13.5  in writing if requested to
do so by the Company.

﻿

 

13.6      

During any period of Garden Leave the Company may require you to take any
accrued but untaken holiday entitlement. For the avoidance of doubt,  the normal
policy applicable to the approval of holiday prior to taking holiday continues
to apply during any period of Garden Leave.

﻿

 



7

--------------------------------------------------------------------------------

 

 

13.7    

During any period of Garden Leave the Company may request that you resign from
any office of the Company and the resignation shall not constitute grounds for a
claim for constructive dismissal.

﻿

 

14 

Notice

﻿

 

14.1      

If either party wishes to terminate your employment,  it should give to the
other twelve (12) months notice in writing.  This does not preclude the Company
from terminating your employment without notice in certain circumstances e.g.
 gross misconduct.

﻿

 

14.2      

The Company reserves the right in its sole and absolute discretion to give a
 payment to you in lieu of all or any part of the notice of termination (whether
such notice was given by you or the Company).  Pay in lieu will consist of basic
salary and benefits set out in Clause 8  which shall be valued at the cost to
the Company of providing such benefits for all or any unexpired part of the
notice period.  For the avoidance  of doubt, any payment in lieu made pursuant
to this Clause 14.2 will not include any element in relation to:

﻿

 

   

(a)

any bonus or commission payments that might otherwise have been due to you
during the period for which the payment in lieu is made; and

﻿

 

 

﻿

(b)

any payment in respect of any holiday entitlement that would have accrued during
the period for which the payment in lieu is made.

﻿

 

 

14.3 

Your employment  may be terminated immediately without notice where you:

﻿

 

﻿

(a)

commit gross misconduct which includes,  but is not limited to, dishonesty,
 fraud, theft,  being under the influence of alcohol or drugs at work, causing
actual or threatening physical harm and causing damage to Company property;

﻿

 

 

﻿

(b)

are made bankrupt;

﻿

 

 

﻿

(c) 

commit a material or repeated breach or non-observance of your duties or any of
the provisions of this Agreement or fail to observe the lawful directions of the
Company;

﻿

 

 

﻿

(d)

are convicted of a criminal  offence (other than an offence under the road
traffic legislation in the United Kingdom or elsewhere for which a
 non-custodial sentence is imposed);

﻿

 

 

﻿

(e) 

become  of unsound  mind or  a patient  for the purpose  of  any statute
 relating  to mental health;

﻿

 

 

﻿

(f)

fail to reach performance requirements set by the Company after receiving a written
warning regarding your performance from the Company;

﻿

 

 

﻿

(g) 

are guilty, in the reasonable opinion of the Company,  of any material breach of
any Lloyd's Byelaw or any provision of the Lloyd's Act 1982, or any rules or
guidelines applicable to the Company issued by the FCA,  PRA or any other
regulatory authority from time to time not capable of being remedied within a
reasonable  time or,  if capable of remedy within a reasonable time,  not being
remedied within such time;

﻿

 

 

﻿

(h)

are prevented or suspended from working in financial and/or insurance services
or have any restriction placed upon your activities by the FCA,  PRA,  Lloyd's
of London or other similar regulatory body;

﻿

 

 

﻿

(i)

act in a manner which in the opinion of the Company, brings the Company into
disrepute or otherwise prejudices or is considered likely to prejudice the
reputation of the Company;



8

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

(j) 

have been disqualified from being a director by reason of any order made under the
Company Directors Disqualification Act 1996 or any other enactment;

﻿

 

 

﻿

(k)

resign of your own choice as a director of the Company, not being at the request of
the Company or the board of directors of the Company;

﻿

 

 

﻿

(I)

in the reasonable opinion of the Company, are guilty of any serious negligence in
connection with or affecting the business or affairs of the Company;

﻿

 

 

﻿

(m)

act in violation of the Company's  Code of Conduct  or any other Company  policy
that may be in effect from time to time; and/or

﻿

 

 

﻿

(n) 

are unfit to carry out the duties hereunder because of sickness, injury or
otherwise for an aggregate period of 26 weeks in any 52 week period even if,  as
a result of such termination,  you would or might forfeit any entitlement to
benefit from sick pay under Clause 12.4 above or permanent health insurance
under Clause 7 above.

﻿

 

 

14.4 

Any delay or forbearance by the Company in exercising any right of termination
in accordance with Clause 14.3 above will not constitute a waiver of such right.

﻿

 

14.5      

If (a) the Company in general meeting shall remove you from the office of
director of the Company or (b) under the Articles of Association for the time
being of the Company you shall be obliged to retire by rotation or otherwise and
the Company in general meeting shall fail to re-elect you as a director of the
Company (either such case being referred to in this Clause 14.5 as an "Event"),
 then your employment shall automatically terminate with effect from the date of
the Event, but if such termination shall be caused by any act or omission of
either party (and,  for the avoidance of doubt,  an act or omission of the
Company's shareholders shall be an act or omission of the Company for these
purposes) without the consent,  concurrence or complicity of the other party,
 then such act or omission shall be deemed a breach of this Agreement, and such
termination shall be without prejudice to any claim for damages of either party
in respect of such breach.

﻿

 

14.6      

The termination by the Company of your employment will be without prejudice to
any claim which the Company may have for damages arising from your breach of
this Agreement.

﻿

 

14.7 

On termination of your employment (howsoever arising and whether terminated in
breach or otherwise) or on either the Company or you having served notice of
such termination, you shall:

﻿

 

14.7.1    

at the request of the Company resign from office as a director of the Company
and all offices held by you in any Group Company and in the event of you failing
to do so within seven days after the making of such request the Company is
hereby irrevocably authorised to appoint its secretary for the time being as
your agent in your name and on your behalf to give notice of such resignation
and to do all other things requisite to give effect thereto;

﻿

 

14.7.2     

forthwith deliver to the Company all Confidential Information,  all materials in
 the scope of Clause 16,  including copies of any materials,  and all property
relating to the business of the Company or any Group Company including but not
limited to all Documents (as defined in Clause 16.7(b)), papers, records, keys,
 credit cards, mobile telephones, computer and related equipment,  PDA or
similar device, security passes, accounts, specifications, drawings, lists,
correspondence,  catalogues, which is in your possession or under your control
and you must not take copies of the same without the Company's express written
authority;

﻿

 

14.7.3 

provide a signed statement that you have fully complied with the obligations under Clause
 14.7.2; and

﻿

 



9

--------------------------------------------------------------------------------

 

 

14.7.4

co-operate with the Company by providing such assistance as may reasonably be
required in connection with any handover arrangements or any claim made by or
against any the Company or any Group Company. For the avoidance of doubt such
assistance may include attending meetings,  reviewing documents,  giving and
signing statements/affidavits and attending hearings and giving evidence.

﻿

 

15 

Disciplinary, dismissal and grievance procedures

﻿

 

15.1 

A  copy of the Company's disciplinary,  dismissal and grievance procedures are
set out in the Staff Handbook (a copy of which is on the Company's intranet).
 These procedures do not form part of your contract of employment.

﻿

 

15.2        

Any grievance concerning your employment should be taken up orally in the first
instance with Human Resources. If the grievance is not resolved to your
satisfaction, you should then refer to the grievance procedure.

﻿

 

15.3      

The Company reserves the right to suspend you on full pay and benefits at any
time for a reasonable period to investigate any matter that it reasonably
believes you may be or may have been involved in.

﻿

 

16 

Outside employment, confidential information, conflicting interests and return of
company property

﻿

 

16.1 

For the purposes of this Clause and Clause 13 above and Clause 17 below the
expression "Confidential Information" shall include,  but not be limited to,
information which relates to any and all information (whether or not recorded in
documentary form  or on computer disk or tape),  which may be imparted in
confidence or which is of a confidential nature or  which you may reasonably
regard as being confidential or a trade secret, concerning the business,
business performance or prospective business,  financial information or
arrangements,  plans or internal  affairs of the Company,  any Group Company or
any of their respective customers including,  without prejudice to the
generality of the foregoing, all client or customer lists,  price sensitive
information, technical information and specifications, drawings, designs,
 prototypes,  models, reports, interpretations,  forecasts,  records,  corporate
and business plans and accounts,  business methods, financial details,
projections and targets,  remuneration and personnel details, planned products,
 product specifications,  planned services, marketing surveys, research reports,
 claims,  claims statistics,  renewal dates, premiums, discounts, in respect of
risks accepted by the syndicates managed by the Company or any Group Company all
placing information, rates, claims records,  and disputes, in respect  of the
reinsurance programmes and structures arranged for the syndicates managed by the
Company,  all placing information,  rates and claims records, markets used and
their respective shares and pricing statistics, aggregation of liability,
 distribution channels,  budgets,  fee levels, computer passwords, the contents
of any databases, tables, know  how documents or materials, commissions,
 commission charges, pricing policies and all information about research and
development,  the Company's or any Group Company's suppliers', customers' and
clients' names, addresses (including email),  telephone,  facsimile or
other contact numbers and contact names, the nature of their business
operations, their requirements for  services supplied by the Company or any
Group Company and all confidential aspects of their relationship with the
Company or any Group Company and all information material to any dispute or
litigation involving the Company,  and any Group Company,  or the Syndicates
managed by the Company,  or any Group Company.

﻿

 



10

--------------------------------------------------------------------------------

 

 

16.2 

During your employment by the Company you shall not,  without the prior written
consent of the Company,  either solely or jointly, directly or indirectly, carry
on or be engaged, concerned or interested in any other trade or business,
including, but not limited to, carrying on business with the Company's suppliers
or dealers or introducing business, with which the Company is able to deal,  to
a third party,  save that  nothing in this Clause 16.2 shall prevent you from
holding an investment by way of shares or other securities of up to 3%  of the
total issued equity share capital of any company where those equity shares are
listed on a recognised investment exchange (as defined in section 285 of the
Financial Services and Markets Act 2000) or traded on the Alternative Investment
Market of the London Stock Exchange.  Failure to secure advance permission in
accordance with this Clause 16.2 may result in summary dismissal.

﻿

 

16.3 

During your employment, you agree that you will not in competition with the Company
 or any Group Company:

﻿

 

16.3.1 

deal with,  canvass,  solicit or endeavour to take away from the Company,
 whether directly or indirectly and whether on your own behalf or on behalf of
any other person,  firm, company or other entity any customers or prospective
customers;  or

﻿

 

16.3.2 

directly or indirectly solicit or entice away from or endeavour to entice away
from  the Company any individual employed or engaged by the Company; or

﻿

 

16.3.3

directly or indirectly make preparations to compete with any business carried on
by the Company or any Group Company. For the avoidance of doubt,  such
preparations shall include,  but not be limited to,  preparing a business plan,
 seeking finance for any competing business,  interviewing potential employees
and informing any client, customer, employee,  officer,  supplier,  agent,
 worker or consultant of the Company or any Group Company that you may resign,
 has resigned or accepted employment with or is to join or be associated with
any competitor of the Company or any Group Company.

﻿

 

16.4 

During your employment you shall inform the Company without delay
(notwithstanding that this may disclose your own wrongdoing) if you become aware
that any director, officer,  or senior employee of the Company or any Group
Company is planning to terminate their employment or office with the Company or
such Group Company or materially breach any of the provisions of their contract
of employment or implied duties of loyalty,  good faith and fidelity.

﻿

 

16.5       

You shall promptly disclose to the board of directors of the Company any
information  which comes into your possession which affects adversely or may
affect adversely the Company or any Group Company or the business of the Company
or any Group Company.  Such information shall include,  but shall not be limited
to,  the plans of any employee to leave the Company or any Group Company
(whether alone or in concert with other employees},  the plans of any employee
(whether alone or in concert with other employees) to join a competitor or to
establish a business in competition with the Company or any Group Company,  any
steps taken by any employee to implement either of such plans and the misuse by
any employee of any Confidential Information belonging to the Company or any
Group Company.

﻿

 

16.6        

You shall not,  other than with the prior written approval of the Company make
or issue any press,  radio or television statement or publish or submit for
publication any letter or article relating directly or indirectly to the
business or affairs of the Company or any Group Company its or their officers,
directors or employees or your employment or its termination.

﻿

 

16.7      

You will not (except with the prior written consent of the Company) except in
the proper course of your duties during the continuance of this Agreement,  or
at any time after the termination of your employment (howsoever caused and
whether in breach of contract or otherwise) directly or indirectly:

﻿

 

﻿

 

 



11

--------------------------------------------------------------------------------

 

 

   

(a)

disclose or use for your own or for another's purpose or benefit or through any
failure to exercise due care and diligence cause any unauthorised disclosure of
any Confidential Information which you may learn while  in the employment of the
Company except as required by a court of law or any regulatory body or that
which may be in or become part of the public domain other than through any act
or default on your part;  

﻿

 

 

﻿

(b)

copy or reproduce in any form or by or on any media or device or allow others
access to copy or reproduce any documents (including without limitation
letters, facsimiles and memoranda),  disks,  memory devices,  notebooks,  tapes
or other medium whether or not eye-readable and copies thereof on which
Confidential Information may from time to time be recorded or  referred to
("Documents");  or

﻿

 

 

﻿

(c)

remove or  transmit  from  the  Company  or any  Group  Company's  premises
 any Documents.

﻿

 

 

16.8 

Nothing in this Agreement shall prevent you from making a protected disclosure
in accordance with section 43A of the Employment Rights Act 1996 and the Public
Interest Disclosure Act 1996.

﻿

 

17 

Restrictive covenants

﻿

 

17.1     

For the purpose of this Clause the following expressions shall have the
following meanings:

﻿

 

﻿

"Business" means the business of (1) underwriting,  administering,  marketing or
writing Insurance and/or related services through the Society and Corporation of
Lloyd's; and (2) any other material business of a  type carried on by the
Company or any Group Company at the Termination Date or at any time during the
Relevant Period in respect of which you have materially provided services
pursuant to this Agreement during the Relevant Period  and  in respect of which
business you have been involved to a material extent or you were responsible for
during the Relevant Period;

﻿

 

﻿

"Insurance" means insurance and/or reinsurance and/or retrocession;

﻿

 

﻿

"Insured" means a
person, company or group for which an Insurance policy is issued;

﻿

 

﻿

"Insurer" is an insurer or reinsurer of Insurance;

﻿

 

﻿

"Lead Insurer" means either the slip leader, the Lloyd's lead Insurer or the global lead Insurer as appropriate;

﻿

 

﻿

"Person" means any
person, firm, company, partnership, trust or any other legal entity;

﻿

 

﻿

"Relevant Period" means the period  of 12 months ending on the Termination Date
or,  in the event of you being placed on Garden Leave (as defined in clause
13.1) the 12 months immediately preceding the first day of Garden Leave;

﻿

 

﻿

"Restricted Period" means the period of 12 months from the Termination Date
(howsoever the termination was caused and whether in breach of contract or
otherwise); and

﻿

 

﻿

"Termination Date" means the date on which your employment under this Agreement
terminates either due to you or the Company terminating in accordance with the
terms and conditions of this Agreement or in breach of the terms and conditions
of this Agreement.

﻿

 



12

--------------------------------------------------------------------------------

 

 

17.2 

During the course of your employment hereunder you are likely to obtain
Confidential

Information relating to the business of the Company or any Group Company and
personal knowledge and influence over clients, intermediaries and employees of
the Company or any Group Company. You hereby agree with the Company that to
protect the Company's and any and all Group Company's business interests,
 intermediary and customer connections and goodwill and the stability of its or
their workforce,  that you will not during the Restricted Period (and in respect
of Clauses 17.2(g) and 17.2(h),  at any time) without the prior written consent
of the board of directors of the Company (such consent not to be unreasonably
withheld):

﻿

 

﻿

(a)   

be employed by,  be a  director of, be a consultant to,  act as an officer of,
 be an agent of or be otherwise engaged with or in an entity (i)  whose business
is the same as or is materially similar to the Business;  or (ii) which competes
or is intended to compete directly or indirectly with the Business;

﻿

 

 

﻿

(b)     

either on your own account or jointly with or on behalf of any Person directly
or indirectly canvass,  solicit or entice,  or endeavour to canvass, solicit or
entice, the custom of or deal,  or endeavour to deal,  with any Insured with
whom or which you, or any person reporting immediately to you,  had regularly
dealt with either directly, or indirectly through an Insurance broker or other
intermediary, during the Relevant Period in respect of business of a type which
was carried out by the Company or any Group Company during the Relevant Period
and with which you were directly and materially concerned during the Relevant
Period;





13

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

(c)     

either on your own account or jointly with or on behalf of any Person directly
or indirectly canvass, solicit or entice, or endeavour to canvass, solicit or
entice, Insurance business from or deal, or endeavour to deal, with any
Insurance broker or other intermediary with whom or which during the Relevant
Period the Company or any Group Company had to your knowledge negotiations or
discussions regarding the possible introduction of material business to the
Company or any Group Company and with whom you, or any person reporting
immediately to you, had regularly dealt during the Relevant Period save that
this shall not place any restriction upon you canvassing, soliciting or enticing
Insurance business from or dealing with such Insurance broker or other
intermediary in respect of Insureds for whom such Insurance broker or other
intermediary did not place business with the Company or any Group Company during
the Relevant Period;

﻿

 

 

﻿

(d)     

either on your own account or jointly with or on behalf of any Person directly
or indirectly assist,  or endeavour to assist,  any Insurer,  other than a Group
Company, to participate in the underwriting of any Insurance risk which is, or
has at any time during the Relevant Period been,  insured by the Company or any
Group Company as the only or Lead Insurer and in respect of which you,  or any
person reporting immediately to you,  had material dealings during the Relevant
Period provided that this shall not preclude:

﻿

 

 

﻿

 

(i)

the underwriting of a risk which has been shown to have been declined by or
written as part of the following market by the Company or Group Company in the
Relevant Period or during the Restricted Period;

﻿

 

 

 

﻿

 

(ii)

you from subscribing to a risk if the Company or any Group Company remains the
Lead Insurer and the Company or Group Company's share of that risk is not
diluted as a result.

﻿

 

 

 

﻿

(e)     

except as required by law at any time,  do or say anything likely to and/ or
calculated to lead any Person to cease to do business or reduce the amount of
business it transacts with the Company or any Group Company on terms
substantially equivalent to those previously applying or at all;

﻿

 

 

﻿

(f)      

either on your own account or jointly with or on behalf of any Person directly
or indirectly canvass,  solicit or  entice away,  or endeavour to canvass,
 solicit or entice away,  or offer to employ or engage any director or employee
of the Company or any Group Company with whom you, or any person reporting
immediately to you, have had material personal dealings in the Relevant Period.
 An "employee" for the purposes of this Clause 17.2(f) means any senior employee
or employee with access to Confidential Information other than employees with
purely clerical or secretarial roles;

﻿

(g)

from the Termination Date for the purpose of carrying on any trade or business
represent or allow yourself to be represented or held out as having any
present association with the Company or any Group Company; and

﻿

 

 

﻿

(h)

from the Termination Date carry on any trade or business whose name incorporates
the word "Chaucer" or any deviation or extension thereof which is likely or
which may be confused with the name of the Company or any Group Company.

﻿

 

 

17.3 

In the event of the transfer (within the meaning of the Transfer of Undertakings
(Protection of Employment) Regulations 2006 (the "Transfer Regulations")  of the
undertaking or the part of the undertaking in which you shall at the time be
employed as the result  of which (by virtue of the Transfer Regulations) your
employment is automatically transferred to another (the "Transferee"), the
provisions of  this Clause 17 shall have effect as though references in it (and
in all associated terms defined in this Agreement) to "the Group"  are construed
as references to "any other company within the Transferee's Group"  which for
these purposes shall comprise the Transferee and any holding company of the
Transferee and the subsidiaries of the Transferee and of any such holding
companies for the time being).





14

--------------------------------------------------------------------------------

 

 



﻿

 

17.4 

The parties agree that:

﻿

 

17.4.1 

in the event  that you are made  redundant  Clauses
 17.2 (a), (b), (c) and (d) shall  not apply; and

﻿

 

17.4.2 

the Restricted  Period  will be reduced  by  one day  for every  day  during
 which  you  are placed on Garden Leave (as defined in Clause 13.1).

﻿

 

17.5 

While the restrictions set out in Clause 17.2 above are considered by the
parties to be reasonable in all the circumstances, it is agreed that if any one
or more of such restrictions shall either taken by itself or themselves together
be adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted,  restricted or limited in a
particular manner,  then the restrictions set out in Clause 17.2 shall apply
with such deletions or restrictions or limitations as the case may be. You
further acknowledge that damages may not be an adequate remedy to the Company
(or the relevant Group Company) for breach of these undertakings.

﻿

 

17.6 

The restrictions contained in Clause 17.2 are held by the Company for itself and
on trust for any other Group Company and shall be enforceable by the Company on
their behalf or by any Group Company (at their request).  If you are requested
to do so by the Company you shall during the employment hereunder enter into
direct agreements with any Group Company whereby you will accept restrictions in
the same or substantially the same form as those contained in Clause 17.2.

﻿

 

17.7 

During your employment and thereafter during the Restricted Period you shall
provide a copy of Clause 2 and a copy of the restrictions contained at Clause 16
above and this Clause 17 to any employer or prospective employer or any other
party with whom you become or will become engaged or provide service or services
to immediately upon receiving any offer of employment or engagement. In
addition, you shall tell the Company the identity of any such person making the
offer and details of any such offer as soon as possible after accepting any
offer.

﻿

 

18 

Intellectual property

﻿

 

18.1 

For the purpose of this Clause 18, "Intellectual Property" shall mean patents,
 utility models, trade marks, design rights,  copyright, database rights,
topography rights,  rights protecting confidentiality, and all other rights and
forms of protection having a similar nature or effect anywhere in the world.

﻿

 

18.2 

Subject to the Patents Act 1977 and any other applicable law, the Company will
own all Intellectual Property created by you in the course of your employment.
This will include the Intellectual Property in any ideas,  concepts,
 inventions, designs,  models, databases, documents,  computer programs,
 website content,  customer lists,  supplier lists or product names.

﻿

 

18.3 

You acknowledge that, due to the seniority of your position within the Company,
you have a special obligation to further the interests of the Company for the
purposes of Section 39 of the Patents Act 1977.

﻿

 

18.4 

Whenever required to do so by the Company (whether during your employment or
after its termination (howsoever  caused and whether in breach of contract or
otherwise}), at the request and expense of the Company,  you shall promptly do
all things and execute all documents which are reasonably necessary to assist
the Company to confirm,  perfect or register its ownership of Intellectual
Property in accordance with Clause 18.2 or to assist the Company with any
proceedings which concern the validity or infringement of Intellectual Property.
The obligation under this Clause 18.4 shall survive termination of this
Agreement.

﻿

 

18.5 

You hereby irrevocably and unconditionally waive all rights under Chapter IV
Copyright,  Designs and Patents Act 1988 in  connection with your authorship of
any existing or future copyright work in the course of your employment, in
whatever part of the world such rights may be enforceable, including,  without
limitation:



15

--------------------------------------------------------------------------------

 

 

﻿

 

18.5.1

the right  conferred  by section 77 of that Act to be identified
 as the author  of any  such work; and

﻿

 

18.5.2

the right  conferred  by section  80 of that Act  not   to have  any  such work
 subjected  to derogatory treatment.

﻿

 

18.6

Nothing in this clause shall be construed as restricting the
rights of you or the Company under sections 39 to 43 Patents Act 1977.

﻿

 

19 

Collective agreements

﻿

 

﻿

There  are no  collective agreements  which directly  affect
 your terms and conditions of employment.

﻿

 

20 

Data protection

﻿

 

20.1 

For  the  purposes   of  this  Clause  the  following  expressions   shall  have
 the  following meanings:

﻿

 

﻿

"Personal Data" means data which relate to a living individual who can be
identified from those data or from those data and other information which is in
the possession of,  or is likely to come into the possession of,  the data
controller and includes any expression of opinion about the individual and any
indication of the intentions of the data controller or any other person in
respect of the individual.

﻿

 

﻿

"Sensitive Personal Data" means personal data consisting of information as to
racial or ethnic  origin, political opinions, religious beliefs or other beliefs
of a similar nature, membership of a trade union (within the meaning of the
Trade Union & Labour Relations (Consolidation) Act 1992},  physical or mental
health or condition,  sexual life,  the commission or alleged commission of any
offence or any proceedings for any offence committed or alleged to have been
committed, including the disposal of such proceedings or the sentence of any
Court in such proceedings.

﻿

 

20.2 

For the purposes of the Data Protection Act 1998 by signing this Agreement you
give your consent to the holding and processing of Personal Data and Sensitive
Personal Data relating to you by the Company for all purposes relating to the
performance of this Agreement including but not limited to:

﻿

 

﻿

(a)

administering and maintaining personnel records;

﻿

 

 

﻿

(b)

paying and reviewing salary and other remuneration and benefits;

﻿

 

 

﻿

(c)

undertaking performance appraisals and reviews;

﻿

 

 

﻿

(d)

maintaining sickness and other absence records;

﻿

 

 

﻿

(e)

taking decisions as to your fitness for work;

﻿

 

 

﻿

(f)

providing references and information to future employers, and if necessary, to
governmental and quasi governmental bodies for social security and other
purposes and to HM Revenue and Customs and National Contributions Office;

﻿

 

 

﻿

(g)

providing the names of employees to the Central Arbitration Committee if requested
to do so;

﻿

 

 

﻿

(h)

providing information to the future buyers and potential future buyers of the
Company or any other Group Companies or of the business(es) in which you work;

﻿

 

 

﻿

(i)

transferring information about you to a country or territory outside the EEA;

﻿

 

 



16

--------------------------------------------------------------------------------

 

 

﻿

(j)

providing  and  administering  benefits  (including  if  relevant, pension,
  permanent  health insurance and medical insurance); and

﻿

 

 

﻿

(k)

the monitoring of communications  via the Company's systems.

﻿

 

 

21 

Dealing in Securities

﻿

 

﻿

You must adhere to the Parent Company policy on dealing in securities and with
regard to unpublished price sensitive information.  Failure to adhere to these
policies may, subject to the Disciplinary and Dismissal Procedures, result in
summary dismissal.

﻿

 

22

Gratuities

﻿

 

﻿

During the continuance of the employment hereunder you:

﻿

 

﻿

(a)

shall not directly or indirectly procure accept or obtain for your own benefit
(or for the benefit of any other person) any payment, rebate,  discount,
commission, vouchers, gift, entertainment or other benefit outside the normal
course of business in excess of the amount as set out from time to time in the
Company's Financial Crime,  Inducement and Whistleblowing policy ("Gratuities")
from any third party in respect of any business transacted (whether or not by
you) by or on behalf of the Company or any Group Company;

﻿

 

 

﻿

(b)     

shall  observe  the  terms  of  any  policy  issued  by  the  Company  or  any
 Group Company in relation to Gratuities; and

﻿

 

 

﻿

(c)     

shall,  as soon as reasonably practicable,  disclose or account to the Company
or any Group Company for any Gratuities received by you (or any other person on
your behalf or at your instruction).

﻿

 

 

﻿

Provided that nothing in this Clause shall prevent you from giving or
participating in entertainment or business practices which are customary in the
business in which the Company or any Group Company is involved from time to
time.

﻿

 

23

Litigation assistance

﻿

 

﻿

During the term of this Agreement and at all times thereafter,  you shall
furnish such information and proper assistance to the Company or any Group
Companies as it or they may reasonably require in connection with litigation in
which it is or they are or may become a party.  This obligation on your behalf
shall include,  without limitation,  meeting with the Company or any Group
Company's  legal advisors,  providing witness evidence, both in written and oral
form, and providing such other assistance in the litigation that the Company or
any Group Company's legal advisors in their reasonable opinion determine. The
Company shall reimburse you for all reasonable out of pocket expenses incurred
by you in furnishing such information and assistance. Such assistance shall not
require you to provide assistance for more than five (5) days in any calendar
month.  For the avoidance of doubt the obligations under this Clause 23 shall
continue notwithstanding the termination of this Agreement.

﻿

 

24

Sale or reconstruction

﻿

 

﻿

If at any time during the continuance of this Agreement the Company sells all,
or a substantial part of,  its undertaking and assets to any person,  firm or
company and the Company is able to procure your employment by such other person,
 firm or company on terms not substantially less favourable than the terms of
this Agreement remaining unexpired at the date of the Agreement for such sale,
then the Company shall be entitled to determine this Agreement forthwith on
giving notice in writing to you and in the event that you do not accept the
employment by such other person,  firm or company,  you shall not be entitled to
any compensation from the Company for loss of office or damages for breach of
this Agreement.



17

--------------------------------------------------------------------------------

 

 

﻿

 

﻿

You will have no claim against the Company if your employment is terminated by
reason of liquidation in order to reconstruct or amalgamate the Company or by
reason of any reorganisation of the Company;  and

﻿

 

﻿

 

 

﻿

(a)

you are offered employment with the company succeeding to the Company upon
 such liquidation or reorganisation; and

﻿

 

 

﻿

(b)

the new terms of employment offered to you are materially no less favourable to you
than the terms of this Agreement.

﻿

 

 

25

Power of attorney

﻿

 

﻿

You hereby irrevocably appoint any other director of the Company from time to
time, jointly and severally, to be your  attorney in  your name and on your
benefit to sign any documents and do things necessary or requisite to give
effect to those matters which you are obliged to do pursuant to this Agreement
(including,  but not limited to,  Clauses 13,  14, 17 and 18). In favour of any
third party a certificate in writing signed by any director or by the secretary
of the Company that any instrument or act falls within the authority hereby
conferred shall be conclusive evidence that such is the case. This clause
remains in force following termination of your employment howsoever caused and
whether terminated in breach or otherwise.

﻿

 

26 

Third party rights

﻿

 

﻿

Save in respect of any rights conferred by this Agreement on any Group Company
(which such Group Company shall be entitled to enforce),  a person who is not a
party to this Agreement may not under the Contracts (Rights of Third Parties)
Act 1999 enforce any of the terms contained within this Agreement.

﻿

 

27 

Group companies

﻿

 

﻿

In this Agreement "Group Company" means a subsidiary or affiliate and any other
company which is for the time being a holding company of the Company or another
subsidiary or affiliate of any such holding company as defined by Part 38 of the
Companies Act 2006 and "Group Companies" and "Group" will be
interpreted accordingly.

﻿

 

28 

Entire agreement

﻿

 

﻿

These terms and conditions constitute the entire agreement between the parties
and supersede any other agreement whether written or oral previously entered
into.

﻿

 

29 

Jurisdiction and choice of law

﻿

 



This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales and the parties to this Agreement submit to the exclusive
jurisdiction of the English Courts in relation to any claim,  dispute or matter
arising out of or relating to this Agreement.

﻿

 

30 

Notices

﻿

 

﻿

Any notices with respect to this Agreement shall be in writing and shall be
deemed given if delivered personally (upon receipt) ,  sent by facsimile (which
is confirmed) or sent by first class post addressed, in  the case of the
Company,  to its registered office and in your case,  addressed to your address
last known to the Company.

﻿

 

﻿

 

18

--------------------------------------------------------------------------------

 

 

﻿

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS
 whereof this DEED has been executed by each of the parties on the date first above
written.

EXECUTED  AS A DEED by

Picture 15 [thg-20170331xex10_1g002.jpg]

the Chaucer Syndicates Limited

acting by Bob Stuchbery, Director

﻿

﻿

 

and Karen Reid, Head of HR

 

 

 

 

 

 

 

Picture 20 [thg-20170331xex10_1g003.jpg]

 

SIGNED as a DEED by

JOHAN SLABBERT in the

presence of:

Picture 21 [thg-20170331xex10_1g004.jpg]

Picture 28 [thg-20170331xex10_1g005.jpg]

﻿



 

--------------------------------------------------------------------------------